Citation Nr: 0105529	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  98-21 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder, described as a stomach disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in No. Little 
Rock, Arkansas.  

Entitlement to service connection for a bilateral knee 
disorder was denied by a January 1980 rating decision.  The 
veteran was notified that month but did not file a timely 
appeal.  As such this decision is final. 38 U.S.C.A. § 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996).

A personal hearing was held at the RO in January 1999.  In 
addition, a Travel Board hearing was held in November 2000, 
before the undersigned Board Member rendering this 
determination, sitting in No. Little Rock, Arkansas.  The 
undersigned was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2000).  Transcripts of the hearings are on file. 

Following both hearings, the decisions were held in abeyance 
for 60 days to allow the veteran and his attorney to attempt 
to locate work, and private,  medical records, including Dr. 
Jackson's records, and any available Johnson & Johnson 
Company medical records.  The Board notes that no new medical 
records were discovered, and no private medical records 
referring to any of the above issues were received from the 
veteran to date. 



REMAND

Review of the record reveals procedural and developmental 
reasons that this case needs additional development.  In 
part, one issue certified was whether there was new and 
material evidence to reopen a claim for service connection of 
the left shoulder.  It has been noted at the most recent 
hearing that the issue should be in terms of de novo 
consideration.  The RO previously denied service connection 
for a left arm injury, with mention of shoulder sprain in 
service, but technically did not in the notice inform him 
that any adjudication had been made with reference to the 
left shoulder.

Moreover, as a result of hearing testimony, it has come to 
light that there may be VA medical records that are available 
but which have not been sought or obtained.  In his November 
2000 hearing, the veteran indicated that he had been treated 
at a VA hospital in Rosedale.  It was indicated that 
treatment was, at least in part, for the disorders herein at 
issue, and that the treatment had started in 1979 or 1980.  
He indicated that at discharge his Troop was told to go to 
the VA for treatment if they needed any, and he testified 
that he had done so.  As these are the VA's records, the VA 
should attempt to locate those records for association with 
the claims folder.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100 et. seq.).

Finally, after those records are obtained, or the reason they 
are not is documented in the claims file, consideration 
should be given as to whether additional examination is 
indicated under the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should obtain for association 
with the claims folder all VA treatment 
records of treatment of this veteran at 
the Rosedale VA hospital beginning in 
1979.  If it is determined that the 
appellant did not get treatment during 
that time, that should be documented for 
the claims folder.  If no records are 
obtained, the reason therefore should be 
documented for the claims folder.

2.  Thereafter, if records or other 
evidence are obtained, or it is otherwise 
determined because of the Veterans Claims 
Assistance Act that examinations are 
indicated, those examinations should be 
scheduled.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.

3.  Thereafter, the issues on the title 
page should be readjudicated, as listed, 
to include the service connection 
shoulder disorder on the merits.

To the extent the benefits sought are not granted, the 
veteran and his attorney should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  The Board intimates no opinion as to the 
outcome of this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




